This court has uniformly held in cases of this sort that if, upon any reasonable view of the evidence, it will support the findings and conclusion of the trial court, the judgment rendered thereon will not be disturbed. Ex parte Sloss-Sheffield, etc., Co. (Greek's Case) 207 Ala. 219,92 So. 458. This means that, "where there is any legal evidence to support the finding, such finding is conclusive." Ex parte L. N. R. Co. (House's Case) 208 Ala. 216, 94 So. 289; Hardisty v. Woodward Iron Co., 214 Ala. 256, 107 So. 837.
Counsel for appellant takes a view of the evidence quite different from that of the trial court, and naturally reaches a different conclusion. His view is that the quarrel between the decedent and his slayer, Henry Anderson, from its inception to its final termination, was one continuous transaction, begun and continued by the decedent on account of and in the prosecution of his employment, and hence his conclusion that his death was an accident arising out of and in the course of his employment.
It may be conceded that some of the testimony supports that view of the quarrel and killing; but, on the other hand, there is testimony which clearly supports the several contrary findings of fact, as stated by the trial court, and we are bound to accept these findings as conclusively correct.
The only question to be determined, therefore, is whether, as a matter of law, upon the facts found, the conclusion and judgment of the trial court are wrong.
Without regard to judicial precedents, we think that conclusion and judgment are correct. The decedent was not, when killed, in the discharge of any duty of his employment, nor in the pursuit of the master's business, notwithstanding that the original causa belli *Page 502 
was connected with that business. The conclusion we think, is clear that the decedent was renewing a quarrel because of his purely personal anger and resentment; and he was assaulted and slain by Henry Anderson for reasons that were purely personal to him, and not because he was an employee, or because of his employment, or because he was engaged in the duties of his employment. Code, § 7596, subd. (j); Garrett v. Gadsden Cooperage Co., 209 Ala. 223, 96 So. 188. See, also, for a strongly analogous application of the principle, Wells v. Henderson Land Co., 200 Ala. 262, 76 So. 28, L.R.A. 1918A, 115.
The case of Romerez v. Swift  Co., 106 Kan. 844, 189 P. 923, is substantially like this, and with respect to the conduct of the decedent, Romerez, who was killed in a row with fellow employees, the court said:
"However much provocation or justification may have existed for the resentment felt by Romerez on account of the abusive language used by the negroes, the fact remains that he stepped aside from his work and left his task to settle this matter of personal spleen. It cannot be held that in so doing he was in the line of his employment, or that the regrettable result arose out of such employment."
The case of Jacquemin v. Turner, etc., Mfg. Co.,92 Conn. 382, 103 A. 115, L.R.A. 1918E, 496, presents the same features — a quarrel between the injured workman and a fellow servant over the use of a ladle in doing their work. The court held that the injury did not arise out of the employment, and denied compensation, saying:
"O'Shaugnessy asserted a right over Jacquemin's ladle which he did not have. He began the quarrel and fight. These were purely personal. They had no relation to the special conditions of the business, so far as the finding shows. And whenJacquemin had full opportunity to have desisted from the fighthe chose to renew it and thereafter received his injury. The fight occurred in the course of the employment, but it did not originate in it or arise as a consequence or incident of it. These men turned temporarily from their work to engage in their own quarrel. Nothing their employer required of them would necessarily provoke them to a quarrel, nor could this have been reasonably anticipated. The fact that employees sometimes quarrel and fight while at work does not make the injury which may result one which arises out of their employment. There must be some reasonable connection between the injury suffered and the employment or the conditions under which it is pursued." (Italics supplied.)
To the same effect, on similar facts, is the case of Stillwagon v. Callan Bros., Inc., 183 A.D. 141,170 N.Y. S. 677, affirmed in 224 N.Y. 714, 121 N.E. 893.
As observed by the Supreme Court of Minnesota in State ex rel., etc., v. District Court, 140 Minn. 470, 475,168 N.W. 555, 556, 15 A.L.R. 579, 583 (quoted with approval in Ex. parte Coleman, 211 Ala. 248, 250, 100 So. 114, 115):
"The employment may have given the occasion, and without the employment there might have been no opportunity, but there was no causal connection between the employment and the criminal act of the unknown assailant."
The principle there declared is none the less applicable here because of the fact that the assailant was a fellow servant of the slain workman.
Counsel for appellant cite in support of his position the following cases, among others: Case v. Hulsebush, 122 Ala. 212,26 So. 155; Ex parte L.  N. R. Co., 208 Ala. 216, 94 So. 289; Ex parte Terry, 211 Ala. 418, 100 So. 768; Hinchuk v. Swift 
Co., 149 Minn. 1, 182 N.W. 622; Stasmos v. Industrial Commission, 80 Okl. 221, 195 P. 762, 15 A.L.R. 576; Willis v. Industrial Commission, 78 Okl. 216, 190 P. 92; Heitz v. Ruppert, 218 N.Y. 112 N.E. 750, L.R.A. 1917A, 344; Carbone v. Loft, 219 N.Y. 579, 114 N.E. 1062.
We have examined all of these cases, but a detailed review of them would unduly extend this opinion. The Alabama cases are in no wise opposed to our conclusion. In the Minnesota case (Hinchuk v. Swift  Co.) the injury resulted directly from a quarrel with a fellow servant growing out of the workmen's employment, and related to the performance of the injured man's work then being done, no personal antipathy being apparent. In the first Oklahoma case (Stasmos v. Industrial Commission) the workman was injured by a superior, as the direct result of his proper inquiry as to his use of an elevator in the plant. So, also, in the New York cases (Heitz v. Ruppert and Carbone v. Loft), the injury resulted directly from a quarrel relating to the performance of work then being done which it was the injured man's duty to do.
The case of Stasmos v. Industrial Commission, supra, in our opinion, cannot be supported either by reason or authority, as demonstrated by the vigorous dissenting opinion of three of the seven judges.
With respect to the Oklahoma cases it must be observed, also, that there is in the Oklahoma law no provision like ours (Code, § 7596 subd. [j]) excluding liability where the injury is inflicted by a third person or a fellow workman for reasons personal to him, and not related to his employment.
As the case appears from the record, we are unable to impute error to the judgment of the circuit court, and it will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur. *Page 503